Decree affirmed, with costs payable out of the estate. Memorandum: From the fact that Waddell Carmichael married the mother of petitioner before petitioner was bom a presumption arises that he was the father of petitioner (Matter of Lentz, 247 App. Div. 31, 34); but beyond that the record amply supports the finding that he was in fact the petitioner’s father, and that petitioner is the only heir of decedent. All concur. (The decree adjudges petitioner to be the sole heir and next of kin and distributee of decedent, in a proceeding to establish inheritance rights.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.